DECISION
The application of the above-named defendant for review of the sentence of 4 years for Uttering and Delivering a Fraudulent Check imposed on March 25, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
This sentence was imposed after the revocation of a deferred! sentence, and, therefore, the sentence of four years seems reasonable under the total circumstances of this case.
We thank Richard Llewellyn, Esq., of the Montana Defender Project for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, Chairman; Jack D. Shanstrom, Sid G. Stewart..